Case 9:19-cv-80825-DMM Document 20-1 Entered on FLSD Docket 08/16/2019 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     CASE #: 9:19-cv-80825-DMM



   JENNIFER QUASHA, on behalf of
   her son, H.Q., a minor,

          Plaintiff,

   vs.

   CITY OF PALM BEACH GARDENS,
   FLORIDA,

          Defendant.
                                                                   /

                               NOTICE OF TAKING DEPOSITIONS

          PLEASE TAKE NOTICE that the undersigned attorney will take the depositions of:

          NAME:                          DATE:                   TIME:

          Jennifer Quasha                August 27, 2019         11:00 am

          Dr. Michael D. Quasha          August 27, 2019         Immediately after Jennifer Quasha

          PLACE:          US Legal Support, 444 W Railroad Avenue, Suite 300, West Palm
                          Beach, FL 33401; Phone: 561.835.0220

   upon oral examination for purposes of discovery and for use as evidence in said cause. Said

   deposition will be taken before US LEGAL SUPPORT, or any officer authorized to administer

   oaths by the laws of the State of Florida, and a person who is neither a relative, nor employee,

   nor attorney, not counsel of any of the parties who is neither a relative nor employee of such

   attorney or counsel, and who is not financially interested in the action.

          Said deposition will be taken pursuant to the Florida rules of Civil Procedure in such

   cases provided. The said oral examination will continue from hour to hour and from day to day

   until completed.
Case 9:19-cv-80825-DMM Document 20-1 Entered on FLSD Docket 08/16/2019 Page 2 of 3



                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on this 15th day of August, 2019, I electronically filed the
   foregoing document with the Clerk of Court by using the CM/ECF system or by email to all
   parties. I further certify that I either mailed the foregoing document and the Notice of Electronic
   Filing by first class mail to any non CM/ECF participants and/or the foregoing document was
   served via transmission of Notice of Electronic Filing generated by CM/ECF to any and all
   active CM/ECF participants.

                                                BY:      /s/E. Bruce Johnson
                                                        E. BRUCE JOHNSON
                                                        FLA. BAR NO. 262137
                                                BY:      /s/Scott D. Alexander
                                                        SCOTT D. ALEXANDER
                                                        FLA. BAR NO. 057207
                                                        JOHNSON, ANSELMO, MURDOCH,
                                                         BURKE, PIPER & HOCHMAN, P.A.
                                                        Attorneys for Defendant, City
                                                        2455 East Sunrise Boulevard, Suite 1000
                                                        Fort Lauderdale, FL 33304
                                                        954/463-0100 Telephone
                                                        954/463-2444 Facsimile
                                                        Johnson@jambg.com / Young@jambg.com
                                                        Alexander@jambg.com
Case 9:19-cv-80825-DMM Document 20-1 Entered on FLSD Docket 08/16/2019 Page 3 of 3



                                       SERVICE LIST


   MATTHEW W. DIETZ, ESQ.
   DISABILITY INDEPENDENCE GROUP, INC.
   2990 SW 35th Avenue
   Miami, FL 33133
   (305) 669-2822 (Phone)
   (305) 442-4181 (Fax)
   mdietz@justdigit.org
   aa@justdigit.org

   E. BRUCE JOHNSON, ESQ.
   SCOTT D. ALEXANDER, ESQ.
   JOHNSON, ANSELMO, MURDOCH,
   BURKE, PIPER & HOCHMAN, PA
   Attorneys for Defendant
   2455 E. Sunrise Blvd., Suite 1000
   Fort Lauderdale, FL 33304
   johnson@jambg.com
   alexander@jambg.com
   (954) 463-0100 (Phone)
   (954) 463-2444 (Fax)
